                               Case 3:20-cv-02261-AJB-DEB Document 30 Filed 01/19/21 PageID.194 Page 1 of 4



                                 1 BRYAN CAVE LEIGHTON PAISNER LLP
                                   Christopher L. Dueringer (California Bar No. 173746)
                                 2 Richard Chagoury (California Bar No. 329842)
                                   120 Broadway, Suite 300
                                 3 Santa Monica, CA 90401
                                   Telephone: (310) 576-2100
                                 4 Facsimile: (310) 576-2200
                                   Email:      cdueringer@bclplaw.com
                                 5             richard.chagoury@bclplaw.com
                                 6
                                   Attorneys for Defendant
                                 7 CIT Bank, N.A.
                                 8                      UNITED STATES DISTRICT COURT
                                 9                   SOUTHERN DISTRICT OF CALIFORNIA
                               10
                               11 RONALD BETTS and JINGYI                   Case No. 3:20-cv-02261-AJB-DEB
SANTA MONI CA, CA 90401-2386




                                  ZHANG,
  120 BROADWAY, SUITE 300,




                               12                                           Hon. Anthony J. Battaglia
       BRYAN CAVE LLP




                               13                 Plaintiffs,
                                        v.
                               14                                           CORPORATE DISCLOSURE
                                  ONEWEST BANK, N.A., WELLS                 STATEMENT
                               15 FARGO BANK, N.A., BANK OF
                               16 AMERICA, N.A., CHASE BANK,                Action Filed: January 20, 2020
                                  N.A., HSBC BANK USA, N.A. and
                               17 DOES 1 through 10, inclusive              Removal Date: November 19, 2020
                                                                            Trial Date:   Not yet scheduled
                               18                     Defendants.
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                                     1194558.1
                                                             CORPORATE DISCLOSURE STATEMENT
                               Case 3:20-cv-02261-AJB-DEB Document 30 Filed 01/19/21 PageID.195 Page 2 of 4



                                 1               Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned
                                 2 counsel for Defendant CIT Bank, N.A. (“CIT Bank”) hereby certifies as follows:
                                 3               1.    CIT Bank is a wholly owned subsidiary of CIT Group Inc. CIT Group
                                 4 Inc. has no parent company. No publicly held corporation owns ten percent (10%)
                                 5 or more of the stock of CIT Group Inc.
                                 6               2.    There are no additional corporations, unincorporated associations,
                                 7 partnerships, or other business entities, not a party to this case, that are financially
                                 8 interested in the outcome of this litigation.
                                 9               3.    A supplemental disclosure statement will be filed upon any change in
                               10 information provided herein.
                               11
SANTA MONI CA, CA 90401-2386
  120 BROADWAY, SUITE 300,




                               12 Dated: January 19, 2021                       BRYAN CAVE LEIGHTON PAISNER LLP
       BRYAN CAVE LLP




                               13                                               Christopher L. Dueringer
                                                                                Richard Chagoury
                               14
                                                                                By: /s/ Richard Chagoury
                               15                                                     Richard Chagoury
                               16                                               Attorneys for Defendant
                                                                                CIT Bank, N.A.
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                                     1194558.1                                     1
                                                                    CORPORATE DISCLOSURE STATEMENT
                                  Case 3:20-cv-02261-AJB-DEB Document 30 Filed 01/19/21 PageID.196 Page 3 of 4



                                    1                                     PROOF OF SERVICE
                                    2
                                                     I am employed in the County of Los Angeles, State of California. I am
                                    3
                                            over the age of 18 and not a party to the within action. My business address is:
                                    4
                                            120 Broadway, Suite 300, Santa Monica, California 90401-2386.
                                    5
                                                     On January 19, 2021, I served the foregoing document(s) described as:
                                    6
                                            CORPORATE DISCLOSURE STATEMENT on all interested parties in this
                                    7
                                            action as follows:
                                    8
                                                 Curtis G. Carll, Esq.                      Attorney for Plaintiffs
                                    9            2831 Camino Del Rio S., Suite 313          Ronald Betts and Jingyi Zhang
                                  10             San Diego, CA 92108                        Telephone: (619) 880-0830
                                                                                            Facsimile: (619) 618-1979
                                  11                                                        cgc@carlllaw.com
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONI CA, CA 90401-2386




                                                    Julia B. Strickland, Esq.               Attorneys for Defendant
    120 BROADWAY, SUITE 300




                                  12
                                                    Christopher R. Fredrich, Esq.           HSBC Bank USA, N.A.
                                  13                STROOCK & STROOCK & LAVAN               Telephone: (310) 556-5800
                                  14                LLP                                     Facsimile: (310) 556-5959
                                                    2029 Century Park East, 18th Floor      cfredrich@stroock.com
                                  15                Los Angeles, CA 90067-3086              lacalendar@stroock.com
                                  16
                                                    Jordan Grotzinger, Esq.                 Attorneys for
                                  17                Hannah Shanks-Parkins, Esq              Defendants
                                  18                GREENBERG TRAURIG LLP                   JPMorgan Chase Bank,
                                                    1840 Century Park East, Suite 1900      N.A.
                                  19                Los Angeles, CA 90067                   Telephone: (310) 586-7700
                                  20                                                        Facsimile: (310) 586-7800
                                                                                            grotzingerj@gtlaw.com
                                  21                                                        shanksparkinh@gtlaw.com
                                  22
                                                    Elizabeth C. Farrell                    Attorneys for Defendants
                                  23                SEVERSON & WERSON                       Wells Fargo Bank, N.A.; Bank
                                  24                A Professional Corporation              of America, N.A.
                                                    The Atrium                              Telephone: (949) 442-7110
                                  25                19100 Von Karman Avenue, Suite 700      Facsimile: (949) 442-7118
                                  26                Irvine, California 92612                ecf@severson.com

                                  27
                                  28
                                        1194558.1                                   1
                                                                            PROOF OF SERVICE
                                  Case 3:20-cv-02261-AJB-DEB Document 30 Filed 01/19/21 PageID.197 Page 4 of 4



                                    1               Mark D. Lonergan                                  Attorneys for Defendants
                                    2               Mark I. Wraight                                   Wells Fargo Bank, N.A.; Bank
                                                    Adam A. Vukovic                                   of America, N.A.
                                    3               SEVERSON & WERSON                                 Telephone: (415) 398-3344
                                    4               A Professional Corporation                        Facsimile: (415) 956-0439
                                                    One Embarcadero Center, Suite 2600                miw@severson.com
                                    5               San Francisco, California 94111                   aav@severson.com
                                    6
                                    7               BY CM/ECF NOTICE OF ELECTRONIC FILING: I caused said document(s) to be
                                        served by means of this Court’s electronic transmission of the Notice of Electronic filing through the
                                    8   Court’s transmission facilities, to the parties and/or counsel who are registered CM/ECF Users set
                                        forth in the service list obtained from this Court.
                                    9
                                                    BY MAIL - As follows: I am “readily familiar” with the firm’s practice of collection and
                                  10    processing correspondence for mailing. Under that practice it would be deposited with U.S. Postal
                                        Service on that same day with postage thereon fully prepaid at Santa Monica, California in the
                                  11    ordinary course of business. I am aware that on motion of the party served, service is presumed
BRYAN CAVE LEIGHTON PAISNER LLP




                                        invalid if postal cancellation date or postage meter date is more than one day after date of deposit for
  SANTA MONI CA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                  12    mailing in affidavit.
                                                    BY EMAIL – I caused a true copy of the foregoing document(s) to be served by electronic
                                  13 email transmission at the time shown on each transmission, to each interested party at the email
                                        address shown above. Each transmission was reported as complete and without error.
                                  14
                                                     BY OVERNIGHT DELIVERY - Depositing the above document(s) in a box or other
                                  15    facility regularly maintained by FedEx in an envelope or package designated by FedEx with delivery
                                        fees paid or provided for.
                                  16              FEDERAL - I declare under penalty of perjury under the laws of the United States of
                                        America that the foregoing is true and correct.
                                  17
                                                     Executed on January 19, 2021 at Santa Monica, California.
                                  18
                                  19
                                  20                                                            Michelle Elhardouzi

                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                        1194558.1                                           2
                                                                                  PROOF OF SERVICE
